Appeal from a judgment of the Supreme Court at Special Term, entered September 13, 1979 in Washington County, which denied, without a hearing, the petitioner’s application for credit for additional "jail time”. The petitioner, a present inmate at the Great Meadow Correctional Facility, serving two concurrent 10- to 20-year sentences for robbery and burglary, contends that his jail time credit, which was computed from January 15, 1976, should have commenced on January 9, 1976 and that he is entitled to a hearing in respect to such contention. Special Term held, and we agree, that the documentary records submitted by the respondent belied the petitioner’s claim and established that the petitioner had received all the credit for jail time to which he was entitled and that the commencement date of January 15, 1976 was proper, and, accordingly, dismissed the petition without a hearing. Judgment affirmed, without costs. Greenblott, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.